Citation Nr: 1412407	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 1968.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent an examination in June 2009 for the purpose of evaluating his PTSD.  He asserts that his disability has worsened since that time.  Therefore, an updated examination is needed.  Further, the RO should obtain updated VA treatment records.  Finally, an opinion is needed on the issue of TDIU. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA Medical Center at Muskogee for the period from July 2010 to the present.  

Any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for a psychiatric examination to assess the severity of his PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the examiner in connection with the examination.

The examiner is also asked to offer an opinion regarding whether the Veteran's service-connected disabilities (PTSD, diabetes mellitus, peripheral vascular disease, impotence) preclude substantially gainful employment.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

If the psychiatric examiner feels unable or unqualified to render a decision as to unemployability based on the Veteran's multiple service-connected disabilities, the Veteran should be scheduled for an examination with an examiner who is able to render an opinion.

3.  Thereafter, readjudicate the claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

